Citation Nr: 1521359	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 130	)	DATE
	)
	)

On appeal from the
Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to March 1971.  He died in January 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative determination of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center (AOJ) in Milwaukee, Wisconsin.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's medical records show that he had a history of diabetes, which warranted service-connection based on the presumptive list of conditions caused by Agent Orange.  She further contends that the Veteran's diabetes aggravated his heart problems, which led to his cause of death.

In October 2013, the appellant signed and submitted four separate VA Form 9 Substantive Appeals.  In particular, an October 2, 2013 VA Form 9 shows that the appellant indicated that she had sent records to Woods and Woods Law Firm, and was awaiting their response.  She additionally requested a videoconference hearing.  
In November 2013, the appellant submitted a signed VA Form 21-22a, "Appointment of Individual as Claimant's Representative," appointing J. Michael Woods of Woods and Woods Law Firm to represent her before the VA.  Since then, no videoconference hearing has been scheduled.  As the appellant has not been afforded a hearing as she requested, it is appropriate to remand this matter for due process reasons.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the appellant for a videoconference hearing with a VLJ in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




